March 11, 2005


Mr. Rance L. Craft
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

Mr. Kevin Wayne Cole
Cole & Powell, P.C.
400 West 15th Street, Suite 304
Austin, TX 78701
Mr. Mark W. Stevens
P. O. Box 8118
Galveston, TX 77553-8118

RE:   Case Number:  03-0827
      Court of Appeals Number:  14-01-00529-CV
      Trial Court Number:  95CV0834

Style:      THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON D/B/A JOHN
      SEALY HOSPITAL ("UTMB")
      v.
      KEVIN BARRETT, M.D.

Dear Counsel:

      Today the Supreme Court  of  Texas  withdrew  the  order  denying  the
petition for review, issued September 10, 2004, and granted the  motion  for
rehearing.  The enclosed per curiam opinion and judgment were issued in  the
above-referenced cause.  (Justice Brister not sitting)

                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells         |
|   |Ms. Evelyn Wells     |
|   |Robison              |
|   |Mr. Joshua S.        |
|   |Cantrell             |
|   |Mr. Ramon G. Viada   |
|   |III                  |